MEMORANDUM ***
Estella Medrano, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying her motion to reconsider a prior order denying her motion to reopen. Because the transitional rules apply, Kalaw v. INS, 138 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for abuse of discretion, Caruncho v. INS, 68 F.3d 356, 360 (9th Cir.1995), and we dismiss in part, and deny in part the petition for review.
We lack jurisdiction to consider Medrano’s challenges to the BIA’s September 23, 2002, order because she did not timely appeal that decision to this Court. See Narayan v. INS, 105 F.3d 1335 (9th Cir. 1997) (order) (all petitions for review must be filed within 30 days of the final BIA decision); Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996) (statutory time limit is both mandatory and jurisdictional).
The BIA did not abuse its discretion in denying Medrano’s motion for reconsideration because the motion raised arguments which the BIA previously addressed and rejected. See Caruncho, 68 F.3d at 361-62 (denying petition for review where BIA stated reasons and considered relevant equities before denying relief).
Petitioner’s remaining contentions lack merit.
PETITION FOR REVIEW DISMISSED in part; DENIED in part,

 xhis disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.